Order filed, November 6, 2017.




                                          In The
                                 Court of Appeals
                                        For The
                             First District of Texas
                                      ____________

                                  NO. 01-17-00681-CV

                    CHARLES AND CECELIA WALL, Appellant

                                            V.

                          STATE FARM LLOYDS, Appellee


                       On Appeal from the 269th District Court
                               Harris County, Texas
                           Trial Court Case 2014-20688



                                        ORDER

       The reporter’s record in this case was due 10/02/2017. See Tex. R. App. P. 35.1.
On 10/05/2017, this court granted the court reporter an extension to file the record within
30 days. The record has not been filed with the court. Because the reporter’s record has
not been filed timely, we issue the following order.
         We order Kathleen Keese and Michelle Ognanovich, the official (or substitute)
court reporter, to file the record in this appeal, if any, within 30 days of the date of this
order.

         No further extension will be entertained absent exceptional circumstances. The
trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If the reporter does not timely file the record
as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                           PER CURIAM